Case 19-13278-KHK      Doc 50       Filed 06/10/20 Entered 06/10/20 15:46:58   Desc Main
                                   Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division
____________________________________
In re:
THE MORGAN CENTER, INC.                                    CASE NO. 19-13278-BFK
                     Debtor.                               CHAPTER 7
___________________________________


                         RESPONSE IN OPPOSTION TO
                      MICHAEL HANDBERG’S OBJECTION
                    TO CLAIM OF CAMPBELL FLANNERY PC

         COMES NOW Campbell Flannery, PC, by counsel, and for its Response in

Opposition to Michael Handberg’s (“Handberg”) Objection to Claim of Campbell

Flannery, PC, states as follows:

         1.   Campbell Flannery, PC (“CF”) is a scheduled unsecured creditor in the

bankruptcy of The Morgan Center, Inc. (“TMC”) and Northern Virginia Advocacy and

Counseling Services, Inc. (“NVACS”) (Chapter 7 Case No. 19-13319-BFK) by virtue of

representing TMC and NVACS in litigation in the Fairfax County Circuit Court instituted

by Handberg (“Fairfax Litigation”).

         2.   Handberg objects to the claim of CF for three reasons: (1) he has “reason to

believe” representation “was undertaken on a contingent fee basis” (2) he “believes” fees

were the obligation of [Dr.] Goldberg personally, and not the corporate entities” and (3)

CF “failed to provide any documentation is support of its alleged claim.”



                                              1
Case 19-13278-KHK      Doc 50    Filed 06/10/20 Entered 06/10/20 15:46:58      Desc Main
                                Document      Page 2 of 3



       3.     CF agreed to represent Dr. Felicia Goldberg and The Morgan Center, Inc. in

the appeal to the Supreme Court of Virginia by Handberg. The Assignment Agreement of

Dr. Goldberg’s judgment was the only consideration required of Dr. Goldberg for

defending the appeal. The engagement agreement also referenced the Fairfax Litigation,

which at this time was only the claim brought by Handberg against TMC and NVACS. The

engagement agreement was supplemented by an oral confirmation of the services provided

by CF solely on behalf of TMC and NVACS.

       4.     The services provided to TMC and NVACS were billed at the ordinarily

hourly rates of the attorneys and paralegals at CF. Dr. Goldberg did not guarantee these

obligations, nor were the payment of these obligations contingent upon any outcome in any

case. The invoices produced to Handberg in discovery reflect the bona fide balance due

from TMC and NVACS.

       5.     CF has produced to Handberg copies of its engagement agreement,

assignment agreement and invoices in response to discovery requests. (See Exhibit A

attached hereto)

       WHEREFORE CAMPBELL FLANNERY, PC, by counsel, respectfully requests

this Court enter an Order overruling Michael Handberg’s Objection to its Proof of Claim;

and such further relief as this Court deems appropriate.

                                                 CAMPBELL FLANNERY, PC
                                                 By Counsel




                                             2
Case 19-13278-KHK      Doc 50    Filed 06/10/20 Entered 06/10/20 15:46:58       Desc Main
                                Document      Page 3 of 3



       /s/ James P. Campbell
James P. Campbell, Esq. (VSB #25097)
CAMPBELL FLANNERY, P.C.
1602 Village Market Blvd. #220
Leesburg, VA 20175
(703) 771-8344 telephone
(703) 771-1485 facsimile
Counsel for the Defendant


                                CERTIFICATE OF SERVICE

      I hereby certify that service of a true copy of the foregoing has been made as
follows:

       Type of Service:         Electronic Mail via ECF through the United State
                                Bankruptcy Court and First Class Mail

       Date of Service:         June 10, 2020

       Persons served and       Kevin M. O’Donnell, Esq.
       address:                 Jeffery T. Martin, Jr., Esq.
                                Henry & O’Donnell, P.C.
                                300 N. Washington Street, Suite 204
                                Alexandria, Virginia 22314


       Item Served:             Response in Opposition to Michael Handberg’s
                                Objection to Claim of Campbell Flannery, PC


                                                James P. Campbell
                                                James P. Campbell




                                            3
